DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hollis on June 30, 2022.
The application has been amended as follows: 
1. Claim 16 and claim 17 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “wherein the workpiece is performed by a relative movement between (i) the preforming die and the preforming swage base, (ii) the preforming swage base and the preforming swage, and (iii) the preforming die and the preforming swage” in combination with the rest of the claimed limitations set forth in claim 1.
Nakao et al discloses a method for producing a component comprising the following steps of preforming a workpiece to a preformed component having a base region, a side plate region and a transition region such that the performed component has a material surplus (220a, 220b) [see paragraph 0054-0056; figures 3-6], and calibrating the preformed component (212) to a finally formed component having a base region, a side plate region and a transition region [see paragraphs 0060-0063; figures 7-10],  the base region of the preformed component during calibration is impinged with a force on both sides thereof which enables compressing of the base region of the preformed component and avoids collapsing of the material surplus [see paragraph 0061; figure 8], the base region of the preformed component has substantially a local cross section of the base region of the component, and the material surplus (220a, 220b) is provided by the transition region between the base region and the side plate region of the performed component [see figure 2]. Nakao et al further discloses the preforming tool is carried out in a preforming tool comprising a preforming die (20), a preforming swage (22), and a preforming swage base (18) that is movable relative to the preforming swage [see figure 3], such that the workpiece is disposed between the preforming die (20)  and the preforming swage (22), and is disposed between the preforming die (20) and the preforming swage base (18), and the workpiece is performed by a relative movement between the preforming die and the preforming swage base, and the preforming swage base and the preforming swage, as seen in figures 3-6.
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify the Nakao et al to have relative movement between the preforming die and the preforming swage would destroy the workability since the clamping force between the preforming die and preforming swage would be lost if there was relative movement there between. Claims 1-5 and 9-10 are allowed.
Claim 19 is allowed as set forth in the office action mailed March 10, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725